          Case 3:19-cr-00300-JAM Document 68 Filed 05/21/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA


         v.                                                    No. 3:19-cr-00300 (JAM)

 TREIZY LOPEZ and TYTHRONE FORD,
      Defendants.


      ORDER DENYING DEFENDANTS’ MOTIONS TO DISMISS INDICTMENT

       Defendants Treizy Lopez and Tythrone Ford are charged with attempted robbery and

firearms crimes, and they now move to dismiss the indictment against them. They primarily fault

the Government for waiting nearly five years before charging them. In addition, Lopez argues

that it is wrong for the Government to charge him with crimes for which evidence was

previously admitted against him during the course of a prior state court trial involving a different

crime. Because I conclude that the defendants have failed to show a violation of their

constitutional rights, I will deny their motions to dismiss the indictment.

                                            DISCUSSION

       On December 10, 2019, a federal grand jury charged Lopez and Ford with crimes

stemming from an attempted robbery that occurred on April 11, 2015 at the Smokin’ Wings

restaurant in New Haven, Connecticut. Both defendants now move to dismiss the indictment

under the Due Process Clause.

       Pre-indictment delay

       Lopez and Ford argue that the Government waited too long—more than four-and-a-half

years—before filing the charges against them. But they do not dispute that the indictment was

timely filed prior to the expiration of the five-year statute of limitations that governs the crimes

                                                  1
            Case 3:19-cr-00300-JAM Document 68 Filed 05/21/21 Page 2 of 6




charged in this case. See 18 U.S.C. § 3282(a). The Supreme Court has ruled that the statute of

limitations is the “primary guarantee against bringing overly stale criminal charges,” because

such statutes “provide predictability by specifying a limit beyond which there is an irrebuttable

presumption that a defendant’s right to a fair trial would be prejudiced.” United States v. Marion,

404 U.S. 307, 322 (1971). 1

         In a similar vein, the Second Circuit has observed that “timely brought criminal

prosecutions are only rarely dismissed” and that indictments brought within the statute of

limitations period have “a strong presumption of validity.” United States v. Cornielle, 171 F.3d

748, 752 (2d Cir. 1999). Therefore, if an indictment has been returned within the statute of

limitations period, it is not subject to dismissal for reasons of delay unless a defendant can show

not only that the Government intentionally delayed for an improper purpose (such as to gain a

tactical advantage) but also that the delay actually caused substantial prejudice to the

defendant’s right to a fair trial. See Marion, 404 U.S. at 324; Bierenbaum v. Graham, 607 F.3d

36, 51 (2d Cir. 2010).

         The reason for this demanding standard is because “the Due Process Clause does not

permit courts to abort criminal prosecutions simply because they disagree with a prosecutor’s

judgment as to when to seek an indictment.” United States v. Lovasco, 431 U.S. 783, 790 (1977).

Indeed, “insisting on immediate prosecution once sufficient evidence is developed to obtain a

conviction would pressure prosecutors into resolving doubtful cases in favor of early and

possibly unwarranted prosecutions,” and “the prosecutor might feel constrained to file premature

charges, with all the disadvantages that would entail.” Id. at 793.




1
 Unless otherwise noted, this ruling omits all internal quotations, citations, brackets, and other alterations in its
quotations and citations of case decisions.

                                                            2
            Case 3:19-cr-00300-JAM Document 68 Filed 05/21/21 Page 3 of 6




         The defendants have not shown that the Government here delayed in order to gain some

tactical advantage or for any other improper purpose. It is hard to see why the Government

would believe it could profit from stalling the filing of an indictment: it is the Government that

bears the burden to prove its case at trial beyond a reasonable doubt, and delay does not

ordinarily weigh in favor of the party who bears a daunting burden and standard of proof at trial.

         In any event, the record does not otherwise disclose any reason to suspect that the

Government here decided it would be to its advantage to delay. It is not uncommon (or

improper) for the Government to conduct “cold case” reviews and to reinvigorate an

investigation just as the Government represents that it did here by means of new analysis of cell

phone location and communication records as well as by re-interviewing victim witnesses.

         Even assuming the Government harbored some nefarious purpose, the defendants have

not shown any prejudice. They claim in no more than a conclusory fashion that they will be

prejudiced because of their inability after more than four-and-a-half years to recall what they

were doing on the night of April 11, 2015. But “[p]rejudice in this context has meant that sort of

deprivation that impairs a defendant’s right to a fair trial,” and “[t]his kind of prejudice is

commonly demonstrated by the loss of documentary evidence or the unavailability of a key

witness.” Cornielle, 171 F.3d at 752. Defendants point to no such loss of evidence or

unavailability of witnesses. Bare claims of “[f]aded recollections and missing peripheral

witnesses are not enough.” United States v. Rubin, 609 F.2d 51, 66 (2d Cir. 1979). 2




2
  Moreover, Lopez’s claim that he cannot recall the events of April 11, 2015 is especially difficult to credit in view
that he was subject to investigation and promptly interviewed by the police in late April 2015. Doc. #31 at 4-5.
Although the Government also claims that “Ford knew he was under investigation,” id. at 14, the Government does
not cite any evidence to support this assertion.

                                                           3
              Case 3:19-cr-00300-JAM Document 68 Filed 05/21/21 Page 4 of 6




           In short, the defendants have not shown an intentionally improper delay or any actual

prejudice. Accordingly, I will deny their motions to dismiss the indictment on grounds of pre-

indictment delay.

           Alleged abuse of prosecutorial discretion

           Lopez further argues that it is improper for the Government to charge him with crimes

stemming from the attempted robbery at the Smokin’ Wings restaurant because evidence of his

involvement with the Smokin’ Wings incident was already used against him at a prior state court

trial for a different attempted robbery—one at Sapiao’s Market in Bridgeport, Connecticut—that

occurred earlier on the same day. According to Lopez, “[t]he State’s Attorney essentially

convicted [him] of the New Haven crime during his trial for the Bridgeport case,” and “[t]he

federal prosecutor abused their discretion in bringing this case into federal court when the

evidence was already characterized as uncharged misconduct and admitted into a state trial by a

trial judge.” 3

           I do not agree. To begin with, the state court did not “convict” Lopez—“essentially” or

otherwise—for any involvement with the Smokin’ Wings incident. To the contrary, Lopez was

subject to trial and convicted only for his involvement with the attempted robbery of Sapiao’s

Market in Bridgeport. To be sure, the state court admitted evidence about his involvement with

the Smokin’ Wings incident in New Haven, but this evidence was admitted subject to a strict

limiting instruction that it could be considered only as to the issue of the identity of Lopez as one

of the perpetrators in the attempted robbery of Sapiao’s Market. See State v. Lopez, 199 Conn.

App. 56, 63 & n.15 (discussing admission of this evidence and limiting instruction), cert. denied,

335 Conn. 951 (2020).


3
    Doc. #28-1 at 8.

                                                   4
          Case 3:19-cr-00300-JAM Document 68 Filed 05/21/21 Page 5 of 6




       As the Connecticut Appellate Court ruled, the admission of this evidence at the state

court trial against Lopez was “emphatically harmless.” Id. at 63. “There was strong physical

evidence linking the defendant to the gun that was used in the robbery [at Sapiao’s Market], as

well as witness identification and the defendant’s own admissions,” such that “any error

regarding the admission of evidence concerning Smokin’ Wings was inconsequential.” Id. at 67.

In light of this conclusion that the admission of the evidence did not affect the state court verdict,

Lopez has no grounds to argue that he has already been “convicted” for his involvement in the

attempted robbery of the Smokin’ Wings restaurant.

       In any event, even if Lopez were correct that he has already been “convicted”

in state court for his involvement with the attempted robbery of the Smokin’ Wings restaurant,

the Double Jeopardy Clause does not foreclose the federal government from initiating a federal

prosecution on the basis of the same crime or conduct that has been the subject of a state court

conviction. See Gamble v. United States, 139 S. Ct. 1960 (2019) (re-affirming the “dual

sovereignty” doctrine in the context of a criminal defendant challenging a federal prosecution for

unlawful possession of a firearm following his state court conviction for the same conduct of

unlawful possession of firearm). Thus, “a state prosecution does not bar a later prosecution by a

different sovereign – here, the federal government.” United States v. Johnson, --- F. App’x ---,

2021 WL 1157273, at *2 (2d Cir. 2021).

       Lopez does not cite any cases or other authority to suggest that his rights under the Due

Process Clause are any greater than his rights under the Double Jeopardy Clause. If the

Constitution already provides an explicit textual source of constitutional protection against

certain governmental conduct, a defendant’s rights are properly adjudged under the terms of that

explicit source of constitutional protection (here, the Double Jeopardy Clause) rather than under



                                                  5
          Case 3:19-cr-00300-JAM Document 68 Filed 05/21/21 Page 6 of 6




general notions of substantive due process. See Hu v. City of New York, 927 F.3d 81, 103-04 (2d

Cir. 2019).

       Nor does Lopez cite any precedent to suggest that prosecutors abuse their discretion or

are forever precluded from charging a crime if evidence of a defendant’s involvement in that

crime has been previously admitted against the defendant at a trial for a different crime. “The

decision to initiate prosecution, what charges to bring, and how to perfect and consolidate those

charges is a quintessential prosecutorial function.” Ogunkoya v. Monaghan, 913 F.3d 64, 71 (2d

Cir. 2019). In the absence of a constitutional violation, it is not for the courts to review the

exercise of prosecutorial discretion.

                                            CONCLUSION

       For the reasons set forth above, the Court DENIES the motions of defendant Treizy

Lopez and Tythrone Ford to dismiss the indictment (Docs. #28, 29).

       It is so ordered.

       Dated at New Haven this 21st day of May 2020.

                                                       /s/ Jeffrey Alker Meyer
                                                       Jeffrey Alker Meyer
                                                       United States District Judge




                                                   6
